Citation Nr: 0606470	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  03-17 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
claimed as a result of exposure to herbicides (Agent Orange).   

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a respiratory 
disorder, to include as a result of exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty in the U.S. Navy from January 
1965 to November 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2002 decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The February 2002 VA RO decision found 
that no new and material evidence had been received to reopen 
a claim of service connection for a respiratory disorder, 
claimed as a result of exposure to Agent Orange.  The 
February 2002 RO decision also denied a claim of service 
connection for diabetes mellitus claimed as a result of 
exposure to Agent Orange.  


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claim of service connection for a 
respiratory disorder claimed as a result of exposure to Agent 
Orange, and entitlement to service connection for diabetes 
mellitus, claimed as a result of exposure to Agent Orange, 
and the RO obtained and fully developed all evidence 
necessary for the equitable disposition of these claims.  

2.  The veteran had active service in the waters off the 
shores of the Republic of Vietnam, and there is reasonable 
doubt as to whether such service included some in-country 
duty or visitation; the veteran is presumed to have been 
exposed to herbicides such as Agent Orange.  

3.  The veteran's diabetes mellitus is the result of his 
presumed exposure to Agent Orange while on in-country duty or 
visitation in the Republic of Vietnam.  

4.  A RO decision of December 1992 denied a claim of service 
connection for a respiratory disorder, to include bronchitis, 
claimed as a residual of bronchopneumonia.
5.  Evidence submitted since the December 1992 unappealed RO 
decision is duplicative or redundant, does not bear directly 
and substantially upon the specific matter under 
consideration, and, by itself, or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for diabetes mellitus, including as a result of presumed 
exposure to herbicides, are met, with the application of the 
benefit of the doubt provision.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2005).  

2.  Evidence submitted since the December 1992 RO decision to 
deny service connection for a respiratory disorder, to 
include bronchitis, bullous disease, chronic obstructive 
pulmonary disease, and emphysema, claimed as residuals of 
bronchopneumonia, including as a result of claimed exposure 
to herbicides, is not new and material and the claim is not 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 3.159, 3.160, 
3.303, 3.307, 3.309 and 20.1103 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and to Assist  

Prior to proceeding with an examination of the merits of the 
appeal, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
the claims for service connection for entitlement to service 
connection for a respiratory disorder, claimed as a result of 
exposure to Agent Orange, and entitlement to service 
connection for diabetes mellitus, claimed as a result of 
exposure to Agent Orange; the evidence that would be 
necessary to substantiate each of these claims; and whether 
these claims have been fully developed in accordance with the 
Veterans Claims Assistance Act of 2000 (VCAA) and other 
applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain. The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision 
(i.e., that of the RO) on a claim for VA benefits.  In 
Pelegrini, it was also observed that VA must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  It was also held in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) that VA must 
strictly comply with all relevant provisions of the VCAA.  

The veteran's petition to reopen a claim of service 
connection for a respiratory disorder, claimed as due to 
Agent Orange exposure, was received at the RO in December 
2000, just after the enactment of VCAA in November 2000.  A 
duty to assist letter specific to both the claim of service 
connection and the petition to reopen a claim based on new 
and material evidence was issued to the veteran in March 
2001.  Thereafter, the RO denied the claim and petition to 
reopen in a decision of February 2002.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met as to both claims on appeal.  

As to both the claim of service connection for diabetes 
mellitus, and the petition to reopen a claim of service 
connection for a respiratory disorder, additional notice of 
the VCAA was issued in June 2003.  The Board has considered 
whether further development and notice under the Veterans 
Claims Assistance Act of 2000 or other law should be 
undertaken as to the claim of service connection for diabetes 
mellitus.  However, given the results favorable to the 
veteran, further development under the VCAA or other law 
would not result in a more favorable result for the veteran, 
or be of assistance to this inquiry.  

As to the petition to reopen a claim of service connection 
for a respiratory disorder, the VA has also complied with the 
purpose of the notice requirement of the VCAA, and there is 
no further available evidence which would substantiate either 
claim on appeal.  See 38 U.S.C.A. § 5103(b) (Providing in 
substance that after advisement to the claimant under the 
VCAA of any information which was not previously provided, if 
such information or evidence is not received within one year 
from the date of such notification, no benefit may be paid or 
furnished by reason of the claimant's application); PVA v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claims on appeal.  
38 U.S.C.A. § 5103A (a), (b), (c).  All identified private 
and VA treatment records have been obtained, and the veteran 
has not identified any additional sources of records which 
would be pertinent to the petition to reopen.  

The record also indicates that the veteran was provided with 
a copy of the February 2002 RO rating decision setting forth 
the general requirements of applicable law pertaining to 
evidence to reopen a claim of service connection.  The 
general advisement was reiterated in the SOC dated in March 
2003, which was pertinent to the petition to reopen.  

The Board also finds that given the documented facts of this 
case, there is no need to remand the claims on appeal for a 
VA examination.  VA regulations provide that VA will assist 
the veteran by providing a medical examination or obtaining a 
medical opinion based upon review of the evidence of record 
if VA determines that it is necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4)(i).  The regulations further provide, 
in pertinent part, that a medical examination or medical 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but: (A) Contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (B) 
Establishes that the veteran suffered an injury in service; 
and (C) Indicates that the claimed disability or symptoms may 
be associated with the established injury in service.  
38 C.F.R. § 3.159(c)(4)(i).  

The record indicates that at least component (C), and 
possibly (B) and (C), are absent with regard to the petition 
to reopen, as there is no medical nexus evidence of record.  
Specifically lacking is medical nexus evidence which suggests 
that the veteran's current respiratory disorder may be 
associated with the veteran's active service.  Additionally, 
general medical evaluations were provided as part of the 
veteran's outpatient evaluations in 2000, 2001 and 2002, 
records which are on file.  Accordingly, no additional VA 
examination is indicated under VCAA given the facts of this 
case at this time.  38 C.F.R. § 3.159(c)(4)(i).  

The Board also finds that there is no duty on the part of VA 
to provide any additional VA medical examinations because, as 
in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the 
appellant has been advised of the need to submit competent 
medical evidence indicating that he has, not only a current 
respiratory disorder, but further substantiating evidence 
suggestive of a linkage between his active service and the 
current respiratory disorder currently shown.  The appellant 
has not done so, and no evidence thus supportive has 
otherwise been obtained.  Here, as in Wells supra., the 
record in its whole, after due notification, advisement, and 
assistance to the appellant under the VCAA, does not contain 
competent evidence to suggest that the appellant has a 
respiratory disorder due to his military service on any 
basis, to include his presumed exposure to Agent Orange while 
in-country in the Republic of Vietnam in the late 1960's.  

The Board concludes that VA has satisfied its duties to 
inform and assist the veteran at every stage of this appeal 
as to the claims adjudicated on appeal.  Given the fact that 
the veteran has pointed to no other pertinent evidence which 
has not been obtained, the Board finds that the record is 
ready for appellate review of the claims for service 
connection for diabetes mellitus, claimed as a result of 
exposure to Agent Orange, and petition to reopen a claim of 
service connection for a respiratory disorder, claimed as due 
to Agent Orange.  

Service Connection for Diabetes Mellitus  

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Either or both of the second and third elements can be 
satisfied, under 38 C.F.R. § 3.303(b), by the submission of 
(a) evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In addressing the etiology of diseases and disorders, the law 
requires that competent medical evidence be adduced.  By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a).  

Conversely, those medically untrained may offer observations 
as to matters in which lay observation is competent.  Savage 
v. Gober, 10 Vet. App. 488, 498 (1997).  A lay person is 
competent to testify only as to observable symptoms.  See 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  "Competent 
lay evidence" means "any evidence not requiring that the 
proponent have specialized education, training, or 
experience."  Lay evidence is competent "if it is provided by 
a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person."  38 C.F.R. § 3.159(a)(2); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (one not a medical expert is 
nevertheless competent to offer evidence of his symptoms in 
support of a claim for an increased disability evaluation); 
see Layno v. Brown, 6 Vet. App. 465, 470 (1994); Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994).  
  
The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  See Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997).  

The Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert, supra.  Where there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the claimant will be given the benefit of the doubt.  
38 U.S.C.A. § 5107(b).   

In addition to law and regulations regarding service 
connection, a disease associated with exposure to certain 
herbicide agents-including Agent Orange-listed at 38 C.F.R. 
§ 3.309(e) will be considered to have been incurred in 
service, under the circumstances outlined in that section, 
even though there is no evidence of the disease during a 
period of service.  38 C.F.R. § 3.307(a).  

The law provides that a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, and has a disease listed at 38 C.F.R. § 3.309(e) 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  

Service in the Republic of Vietnam includes means actual 
service in-country in Vietnam from January 9, 1962 through 
May 7, 1975, and includes service in the waters offshore, or 
service in other locations, if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2005).  (Emphasis 
added).  See VAOPGCPREC 7-93 (holding that service in Vietnam 
does not include service of a Vietnam era veteran whose only 
contact with Vietnam was flying high-altitude missions in 
Vietnamese airspace); and VAOPGCPREC 27-97 (holding that mere 
service on a deep-water naval vessel in waters off shore of 
the Republic of Vietnam is not qualifying service in 
Vietnam).  

As a preliminary matter, the veteran is shown to have had 
active duty primarily in the waters offshore of the Republic 
of Vietnam from June 1965 to November 1966 while a crewman of 
the U.S.S. Oklahoma.  See March 2004 reply from the U.S. Army 
and Joint Services Records Research Center (CURR), as well as 
service administrative evidence supplied by the veteran in 
May 2003.  There is no requirement as to how long the veteran 
was in Vietnam-even a few hours of service in-country is 
sufficient to establish the presumption of exposure to 
herbicides.  See Veterans Benefits Administration Manual M21-
1 (Manual M21-1), Part III, Chapter 5, Par. 5.10(c) (July 1, 
2005).  

The veteran reports that while stationed off the coast of 
Vietnam between June 1965 and November 1966, he visited in 
country two or three times for shore leave and various duty-
related tasks.  Accordingly, while there is no dispositive 
evidence that the veteran had any duty or visitation in the 
Republic of Vietnam while stationed off shore, there is no 
affirmative evidence that he was not exposed - such instances 
of one crewmember being dispatched to perform duties, or 
similarly being excused for shore leave, would not 
necessarily be recorded.  The veteran's report of going 
ashore at the port of Saigon for two or three times, between 
June 1965 and November 1966, is sufficient evidence of in-
country visitation so as to warrant the presumption of 
exposure to Agent Orange, with the application of the benefit 
of the doubt provision.  38 C.F.R. §§ 3.307(a)(6)(iii), 
3.313(a);  See VAOPGCPREC 27-97.  

Further inquiry could be undertaken with a view towards 
development of the claim, including remanding the claim for a 
verification of any docking orders for the USS Oklahoma for 
the port of Saigon, from June 1965 to November 1966, as 
claimed by the veteran.  However, under the "benefit-of-the-
doubt" rule, where there exists "an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
veteran shall prevail upon the issue.  Ashley v. Brown, 6 
Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. 
App. 204, 206-207 (1994).  

A state of relative equipoise has been reached as to the 
critical matter of whether or not the veteran had in-country 
visitation to Vietnam, warranting the application of the 
benefit of the doubt rule.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).  
The Board finds that the veteran is presumed to have been 
exposed to herbicides, such as Agent Orange, while a member 
of the USS Oklahoma between June 1965 and November 1966.  The 
veteran has submitted evidence that his active duty in the 
waters offshore or the Republic of Vietnam involved actual 
in-country duty or visitation in the Republic of Vietnam for 
at least some small amount of time-perhaps less than one 
day.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2005).  See 
also, VAOPGCPREC 27-97.  

Having established that the veteran is entitled to the 
presumption of exposure to Agent Orange due to his in-country 
visitation in Vietnam, the Board turns to whether service 
connection is warranted for diabetes mellitus, type II.  

Diabetes mellitus is one of several listed diseases which are 
presumed to be service-connected if the requirements of 
38 C.F.R. § 3.307(a)(6) are met, even though there was no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
are also satisfied.  38 C.F.R. § 3.309(a).  The law requires 
that diabetes mellitus must manifest itself to a degree of 10 
percent or more at anytime after the appellant's presumed 
exposure to herbicide agents during active service.  38 
U.S.C.A. § 1116.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (CAFC) determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (1994). 
Competent medical evidence is required where the issue 
involves medical causation.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

Private treatment records from various sources, generally 
dated from 1983 to February 2004, and including records from 
M. K. Solomon, M.D., dated in October 2003, show a history of 
a first diagnosis of diabetes mellitus, type II, in 1995, 
with ongoing treatment since that time.  The current 
diagnosis of diabetes mellitus is not placed in question by 
any evidence of record.  The veteran is presumed to have been 
exposed to Agent Orange in 1965 and 1966, and his diabetes 
mellitus appears to be sufficiently manifested within the 
meaning of 38 U.S.C.A. § 1116.  Service connection for the 
veteran's diabetes mellitus is granted.  

New and Material Evidence  

Absent an appeal, a decision of a duly constituted rating 
agency or other agency of original jurisdiction shall be 
final and binding on all VA field offices as to conclusions 
based on evidence on file at the time VA issues written 
notification in accordance with 38 U.S.C.A. §§  5104, 
7105(c); 38 C.F.R. §§ 3.104, 20.1103.  

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is earlier.  38 C.F.R. § 3.160(d).  

A determination by the agency of original jurisdiction of 
which the claimant is properly notified is final if an appeal 
is not perfected.  When the Board affirms a determination of 
the agency of original jurisdiction, such determination is 
subsumed by the final appellate decision.  38 U.S.C.A. §§ 
7104, 7105; 38 C.F.R. §§ 20.1103, 20.1104.  

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  If new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hickson v. West, 12 Vet. App. 247 (1999).  

Under the law applicable to this matter, in order to reopen a 
claim by providing new and material evidence, the appellant 
must submit evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).  The instant 
petition to reopen was received in December 2000.  
Accordingly, the above former criteria is applicable for 
finding new and material evidence to reopen a previously 
denied claim.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U. S. Court of Appeals for the Federal Circuit (CAFC) noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999) (per curiam); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, 
lay assertions of medical causation cannot serve as the 
predicate to reopen a claim under § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  

With the above criteria in mind, the Board reviews the facts 
of the case on appeal, and finds that the claim of service 
connection for a respiratory disorder is not reopened for 
lack of new and material evidence.  

The RO rating decision of December 1992 denied a claim of 
service connection for a respiratory disorder, to include 
bronchitis, claimed as a residual of bronchopneumonia in 
service, and the veteran was then advised of the rating 
decision on January 29, 1992.  No reply is of record, and the 
December 1992 RO decision became final on January 29, 1993.  
38 C.F.R. § 3.160(d).  

The December 1992 RO decision was based upon a review of the 
evidence then of record.  That evidence included the 
veteran's service medical records, which are silent for any 
respiratory disorder, including on examination at separation 
from service in November 1968.  However, the veteran is shown 
to have received hospital treatment for one episode of 
bronchopneumonia in January and February 1965.  The evidence 
of record in December 1992 also included post-service VA and 
private treatment records, dated from January 1983, 
collectively showing treatment for allergies (January 1983), 
bronchitis (April 1992), and bullous of the left lung (April 
1992).  

Service medical records of record in December 1992 
specifically reveal the veteran's reported medical history of 
whooping cough at the time of his pre-induction examination 
in December 1964.  Entry examination was negative for any 
pertinent abnormality.  The veteran was first seen in January 
1965 for what was initially diagnosed as acute pharyngitis.  
Later in January 1965, the diagnosis was revised to bilateral 
basal pneumonitis.  In late February 1965, the final 
diagnosis was bronchopneumonia.  The veteran sought no 
additional treatment.  His physical examination at separation 
from service in November 1968 was negative for any pertinent 
respiratory abnormality or residual disability-residuals of 
his 1965 bronchopneumonia were neither reported by the 
veteran, nor noted by the examiner at the time of the 
veteran's separation from service.  

The evidence submitted since the unappealed December 1992 RO 
decision is not duplicative or redundant in that it was not 
previously submitted to the RO, but this medical evidence 
does not bear directly and substantially upon a specific 
matter under consideration, and, by itself or in connection 
with evidence previously assembled, is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  The evidence received since the time of 
the December 1992 RO decision consists of VA and private 
medical records showing no more than ongoing treatment for 
additional respiratory disorders, including COPD and 
emphysema in the later 1990's.  This sort of evidence does 
not contribute to a more complete picture of the 
circumstances surrounding the veteran's 1965 
bronchopneumonia, or the etiology of any current respiratory 
disorder.  Morton v. Principi, 3 Vet. App. 508, 509 (1992); 
Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992).  (Observing 
that evidence of the appellant's current condition is not 
generally relevant to the issue of service connection, 
absent some competent linkage to military service).  


This evidence includes no competent medical evidence linking 
any current respiratory disorder to the veteran's prior 
military service, or his presumed exposure to Agent Orange.  
Evidence of ongoing treatment for a disorder claimed as due 
to service, is not so significant that it must be considered.  
The evidence of record falls short of that which is required 
to reopen the claim.  

The private treatment records received since December 1992 
includes numerous references not only to the veteran's family 
history of his mother and father's asthma and allergies and 
his own childhood asthma and allergies, but the veteran's 
long history of severe cigarette smoking.  See Park West 
Hospital admission history, January 1983 (mother had asthma 
and allergic rhinitis and the veteran had childhood allergic 
rhinitis and many other allergies); Knox County Health 
Department treatment records of July and August 1993 
(veteran's father had heart disease and bronchitis, and the 
veteran's mother had bronchitis); report of social and family 
history, A.M.D., M.D., March 1997 (veteran smoked two packs 
of cigarettes per day, and his mother had emphysema); The 
University of Tennessee Memorial Hospital, operative report 
and consultation note, September 1999 (veteran's mother had 
emphysema, the veteran had a long history of "heavy" 
cigarette smoking, and the veteran associates his chronic 
bronchitis and cough with his cigarette smoking).  The 
veteran is shown to have been treated for chronic bronchitis 
in August 1993, emphysematous bullae of the left apex from 
July 1998, with COPD later in 1998, with numerous references 
to his heavy cigarette smoking, and possible cessation of 
smoking in 1999.  

The above evidence is not new and material evidence 
sufficient to reopen the claim for service connection for 
respiratory disorders variously diagnosed, to include as 
residuals of an acute episode of in-service bronchopneumonia 
in 1965, and the veteran's presumed exposure to Agent Orange.  
No medical evidence associates any of the veteran's various 
respiratory disorders with his prior  service, including 
treatment in January 1965 for bronchopneumonia, or presumed 
exposure to Agent Orange.  The evidence submitted shows no 
more than what was already known in December 1992-that the 
veteran has current respiratory disorders which no medical 
professional has associated with his prior service, including 
his bronchopneumonia in 1965.  Because the evidence since 
1992 shows ongoing treatment for lung disorders, without any 
link to service, the evidence does not bear directly and 
substantially upon the previously denied claim, and, is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  The 
claim is not reopened.  

It is also noted that the November 2005 argument of the 
veteran's representative appears to confuse respiratory 
disorders with respiratory cancers, only the later of which 
warrant the application of the presumption of service 
connection.  That is, certain diseases are presumed to be 
service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there was no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  Among these diseases are respiratory cancers 
(cancers of the lung, bronchus, larynx or trachea)-not 
respiratory disorders.  See 38 C.F.R. § 3.309(e) (Emphasis 
added).  See also, 38 C.F.R. § 3.307(a)(6)(ii).  With no 
medical evidence that the veteran has a respiratory cancer, 
and with no new and material evidence to reopen the claim, a 
basis for a more favorable result is not provided.  

Additionally, respiratory disorders are listed by VA as among 
those diseases for which the Secretary of Veterans Affairs 
has determined that a significant statistical association is 
shown not to exist.  See Diseases Not Associated With 
Exposure to Certain Herbicide Agents, 68 Fed. Reg. 27,630 
(May 20, 2003).  

The Board finds that new and material evidence has not been 
submitted, and the claim of service connection for 
respiratory disorders, to include bronchitis, residuals of 
bronchopneumonia, COPD and emphysema, claimed as a result of 
presumed exposure to herbicides, is not reopened.  







ORDER

Service connection for diabetes mellitus, type II, is granted 
subject to the controlling regulations applicable to the 
payment of monetary benefits.  

The claim of service connection for a respiratory disorder, 
to include bronchitis, bullous disease, chronic obstructive 
pulmonary disease, and emphysema, claimed as residuals of 
bronchopneumonia is not reopened.  



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals  



 Department of Veterans Affairs


